Title: Continental Congress Motion Censuring David Howell, [17 December 1782]
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia, December 17, 1782]
Mr. Howel having avowed himself the author of the letter respecting foreign loans and other matters as published in the Boston Gazette of Nov 10 1782 mentioned in the report of the Committee thereupon, It is the sense of this house that the said letter contains a misrepresentation of facts of a tendency injurious to the public affairs and a disclosure of an important foreign transaction requiring secrecy and that therefore the said letter is highly unjustifiable.
